 Case 2:19-cv-00078-PLM-RSK ECF No. 93 filed 08/28/20 PageID.844 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              NORTHERN DIVISION

DONALD SCOTT TUCKER, Personal                  )
Representative of the estate of                )
CLIFFORD TUCKER,                               )
                             Plaintiff,        )
                                               )     No. 2:19-cv-78
-v-                                            )
                                               )     Honorable Paul L. Maloney
KEITH ROMBACK, et al.,                         )
                              Defendants.      )
                                               )

                                          JUDGMENT

       In accordance with the order entered today (ECF No. 92), and pursuant to Fed. R.

Civ. P. 58, JUDGMENT hereby enters.

THIS ACTION IS TERMINATED.

       IT IS SO ORDERED.

Date: August 28, 2020                                /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge
